IN Error. Levi Hoit, sheriff’s deputy, attached property, pn a writ, on which the plaintiff recovered a judgment. Execution issued and delivered to the sheriff, he demands the property attached, of Hoit, deputy sheriff, who offered other property to be levied on, sufficient to satisfy the judgment.
*118In action brought by the sheriff against Hoit and his bail, the above facts were traversed by plaintiff.
The Court (below) refused to admit evidence to prove the facts of property being offered to levy execution upon, unless it was the same property attached. ■'
On bill of exceptions filed, and error brought, this Court set aside the Judgment.